— Order unanimously reversed on the law without costs and petition granted. Memorandum: When the agency seeks termination of parental rights based upon abandonment of the child by the parent, the statute specifically provides that "[i]n making such determination, the court shall not require a showing of diligent efforts, if any, by an authorized agency to encourage the parent” to visit and communicate with the child or agency (Social Services Law § 384-b [5] [b]; see also, Matter of Anonymous [St. Christopher’s Home], 40 NY2d 96, 99; Matter of Malik M., 40 NY2d 840, 841; Matter of Julius P., 100 AD2d 741, affd 63 NY2d 477; Matter of Ulysses T., 87 AD2d 998, 999, affd 66 NY2d 773). Therefore, Family Court erred as a matter of law by holding that the Department of Social Services was required to prove "diligent efforts” before respondent’s parental rights could be terminated based upon a showing of abandonment.
Upon our review of the record, we conclude that the evidence presented at the fact-finding hearing was sufficient to demonstrate that this child was abandoned by respondent. (Appeal from order of Erie County Family Court, Sedita, J.— terminate parental rights.) Present — Doerr, J. P., Denman, Pine, Balio and Lawton, JJ.